DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on October 14, 2020.  Claims 1-9 are pending.  Claim 1 is independent.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 14, 2020 and March 30, 2022 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of prior U.S. Patent No. 10,824,168. This is a statutory double patenting rejection.

Present application 17/070,913
U.S. Patent No.  10,824,168
Claim 1:

a landing portion on which a rotorcraft lands, 



the landing portion provided at a position higher than a human living space; 



a position recognition portion that recognizes a position of the rotorcraft with respect to the landing portion; and 


a remote control portion that remotely controls, on a basis of a result of recognition performed by the position recognition portion, the rotorcraft such that the rotorcraft not provided with an image capturing function lands on the landing portion.  


Claim 1:

an opening/closing mechanism including a landing portion on which a rotorcraft lands;  

Claim 6:
the rotorcraft landing device is provided at a position higher than a residential space for humans

Claim 1:
a position recognition portion that recognizes a position of the rotorcraft with respect to the landing portion;


a remote control portion that remotely controls, on a basis of a result of recognition performed by the position recognition portion, the rotorcraft such that the rotorcraft not provided with an image capturing function lands on the landing portion.
Claim 2: 

comprising an opening/closing mechanism including the landing portion, 

wherein the landing portion is formed in a portion that is inside the opening/closing mechanism when the opening/closing mechanism is closed, and 

wherein the landing portion takes a horizontal posture at a position a space above which is open when the opening/closing mechanism is open.

Claim 1:




the landing portion is formed in a portion that is inside the opening/closing mechanism when the opening/closing mechanism is closed


the landing portion takes a horizontal posture at a position a space above which is open when the opening/closing mechanism is open 
Claim 3:

comprising an opening/closing mechanism, 

wherein the landing portion is accommodated in an inner space when the opening/closing mechanism is closed, and 

wherein a space above the landing portion is open when the opening/closing mechanism is open.
 
Claim 7:



the landing portion is accommodated in an inner space when the opening/closing mechanism is closed 

a space above the landing portion is open when the opening/closing mechanism is open
Claim 4:

comprising a movable member capable of taking a first posture of extending vertically upward from a periphery of the landing portion and a second posture of extending further to an outside from the periphery of the landing portion, 

wherein the movable member takes the first posture when the opening/closing mechanism is closed, and the movable member takes the second posture when the opening/closing mechanism is open and the rotorcraft lands on the landing portion. 

Claim 1: 

wherein a movable member capable of taking a first posture of extending vertically upward from a periphery of the landing portion and a second posture of extending further to an outside from the periphery of the landing portion
the movable member takes the first posture when the opening/closing mechanism is closed,
the movable member takes the second posture when the opening/closing mechanism is open and the rotorcraft lands on the landing portion.

Claim 5: 

wherein, in a state in which the movable member is in contact with a load released from the rotorcraft that has landed on the landing portion, the movable member is movable in such a direction as to move the load to a position closer to a center of the landing portion.


Claim 1: 

in a state in which the movable member is in contact with a load released from the rotorcraft that has landed on the landing portion, the movable member is movable in such a direction as to move the load to a position closer to a center of the landing portion.  
Claim 6:

wherein the position recognition portion includes image capturing portions provided at a plurality of positions on the landing portion, and 

recognizes the position of the rotorcraft with respect to the landing portion on a basis of a result of image capturing performed by the image capturing portions

Claim 2: 

wherein the position recognition portion includes image capturing portions provided at a plurality of positions on the landing portion, and 

recognizes the position of the rotorcraft with respect to the landing portion on a basis of a result of image capturing performed by the image capturing portions
Claim 7:
 
comprising a distance measuring portion that measures a distance from the landing portion to the rotorcraft, 

wherein the remote control portion controls a descending speed of the rotorcraft on a basis of a result of measurement performed by the distance measuring portion

Claim 3: 

wherein a distance measuring portion that measures a distance from the landing portion to the rotorcraft,

wherein the remote control portion controls a descending speed of the rotorcraft on a basis of a result of measurement performed by the distance measuring portion

Claim 8:

wherein the remote control portion obtains identification information of the rotorcraft that has approached the landing portion from the rotorcraft, remotely controls the rotorcraft such that the rotorcraft lands on the landing portion in a case where the obtained identification information matches identification information of a rotorcraft that has already gained permission to land on the landing portion, and does not perform remote control in a case where the obtained identification information does not match


Claim 4:

wherein the remote control portion obtains identification information of the rotorcraft that has approached the landing portion from the rotorcraft, remotely controls the rotorcraft such that the rotorcraft lands on the landing portion in a case where the obtained identification information matches identification information of a rotorcraft that has already gained permission to land on the landing portion, and does not perform remote control in a case where the obtained identification information does not match
Claim 9:

comprising an ascending/descending mechanism capable of descending to a residential space for humans in a state of carrying a load received from the rotorcraft that has landed on the landing portion and ascending again to a position at which the ascending/descending mechanism receives a load


Claim 5:

comprising an ascending/descending mechanism capable of descending to a residential space for humans in a state of carrying the load received from the rotorcraft that has landed on the landing portion and ascending again to a position at which the ascending/descending mechanism receives the load


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661